07/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0370



                                 No. DA 19-0370


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICKEY RODNEY PAYNE,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including August 11, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 10 2020